Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Swartz on June 16, 2022.
The application has been amended as follows: 
In the Claims:
	
Claim 16 has been replaced with the following Claim 16:

--16.	A dispensing mechanism for facilitating dispensing of tissue from a roll, the dispensing mechanism comprising:
a main roller; 
a support roller having a first configuration and a second configuration, the support roller configured to move from the first configuration to the second configuration in response to the tissue being pulled from the dispensing system, the support roller biased towards the first configuration and adapted to apply a compressive force to the main roller when in the second configuration;
a main guide extending in an axial direction relative to the main roller and comprising a first guide wall, the first guide wall extending in a circumferential direction relative to an outer circumferential surface of the main roller; and
a secondary guide extending in the axial direction relative to the main roller and positioned circumferentially between the support roller and the main guide, the secondary guide comprising a second guide wall extending in the circumferential direction relative to the outer circumferential surface of the main roller, the secondary guide fixed relative to the main guide;
wherein the main guide and the secondary guide are configured to cooperate to guide the tissue around more than 180 degrees of the outer circumferential surface of the main roller. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654